Court of Appeals
of the State of Georgia

                                                                ATLANTA, March 30, 2022

The Court of Appeals hereby passes the following order

A22D0286. WILLIAM JACKSON v. GEORGIA STATE BOARD OF PARDONS AND
    PAROLE et al.


       Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

none




                                        Court of Appeals of the State of Georgia
                                             Clerk's Office, Atlanta, March 30, 2022.

                                             I certify that the above is a true extract from the minutes
                                        of the Court of Appeals of Georgia.

                                             Witness my signature and the seal of said court hereto
                                        affixed the day and year last above written.

                                                                           , Clerk.